DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (hereinafter “Park”, US Pat No. 8,737,376).
As per claims 1 and 19, Park disclosed a frontend circuit applied to carrier aggregation (see at least abstract) using a plurality of communication frequency bands including a first communication frequency band and a second communication frequency band (see fig. 4A & 4B, band 14, 15, 17, 18), the frontend circuit comprising a wide-band filter (see fig. 4A & 4B, at least 57) that passes the first communication frequency band and the second communication frequency band (see fig. 4A & 4B, band 17, 18), wherein the first communication frequency band is close to or overlaps the second communication frequency band ( band 17 and 18 overlapped), and wherein, in the carrier aggregation, the first communication frequency band and the second communication frequency band pass through the wide-band filter.
As per claim 3, Park disclosed wherein, in a single use of the first communication frequency band or the second communication frequency band, the first communication frequency band or the second communication frequency band passes through the wide-band filter (see fig. 4A & 4B, band 17, 18).
	As per claim 4, Park disclosed a third filter (see fig. 4A & 4B, at least 58) that passes a third communication frequency band (band 14 & 15), the third filter having a pass frequency band different from a pass frequency band of the wide-band filter, wherein, in the carrier aggregation using the first communication frequency band or the second communication frequency band, and the third communication frequency band, the first communication frequency band or the second communication frequency band passes through the wide-band filter (see fig. 4A & 4B). 
As per claims 9-12, Park disclosed a low-noise amplifier (see fig. 4A & 4B, 78) circuit which performs low-noise amplification on a receive signal having passed through the wide-band filter. 
As per claim 13, Park disclosed a distribution circuit that distributes a receive signal or an output signal, the receive signal having passed through the wide-band filter, and the output signal being outputted from the low-noise amplifier circuit (see fig. 12). 
As per claim 14-16, Park disclosed a transmit filter (see fig. 4A & 4B, at least 57, 58) that passes a transmit frequency band of the first communication frequency band or a transmit frequency band of the second communication frequency band; and a power amplifier circuit (see fig. 4A & 4B, 77) that amplifies power of a transmit signal which is inputted to the transmit filter. 
As per claim 17-18, Park disclosed a communication circuit that is connected to the frontend module (see fig. 4A & 4B, at least 57, 58 and fig. 12).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2, 5-8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, none of the cited prior arts of record, in combination or individual, show or make it obvious a first filter that passes the first communication frequency band selectively, wherein, in a single use of the first communication frequency band, the wide-band filter is isolated, and the first communication frequency band passes through the first filter.
Regarding claim 5, none of the cited prior arts of record, in combination or individual, show or make it obvious a first filter that passes the first communication frequency band; and a fourth filter that passes a fourth communication frequency band; the frontend circuit is applied to the carrier aggregation using the first communication frequency band and the fourth communication frequency band; wherein the fourth communication frequency band overlaps the second communication frequency band at least partially; and wherein, in the carrier aggregation using the first communication frequency band and the fourth communication frequency band, the wide-band filter is isolated, the first communication frequency band passes through the first filter, and the fourth communication frequency band passes through the fourth filter. 
Regarding claim 6, none of the cited prior arts of record, in combination or individual, show or make it obvious a first filter that passes the first communication frequency band; and a fourth filter that passes a fourth communication frequency band, wherein the frontend circuit is applied to the carrier aggregation using the first communication frequency band and the fourth communication frequency band, wherein there is no overlapping range between the fourth communication frequency band and the first communication frequency band, and wherein, in the carrier aggregation using the first communication frequency band and the fourth communication frequency band, the wide-band filter is isolated, the first communication frequency band passes through the first filter, and the fourth communication frequency band passes through the fourth filter.
Regarding claim 7, none of the cited prior arts of record, in combination or individual, show or make it obvious a third communication frequency band which overlaps the second communication frequency band, and wherein the wide-band filter is a variable bandpass filter having a passband width, the passband width being switched in accordance with a control signal between a first case and a second case, the first case being the carrier aggregation using the first communication frequency band and the second communication frequency band, and the second case being the carrier aggregation using the first communication frequency band and the third communication frequency band.
Regarding claim 8, none of the cited prior arts of record, in combination or individual, show or make it obvious a multiplexer that includes an input port for a transmit signal in the first communication frequency band, an input port for a transmit signal in the second communication frequency band, an output port for a receive signal in the first communication frequency band and the second communication frequency band, and a common input/output port.
As per claim 20, none of the cited prior arts of record, in combination or individual, show or make it obvious an input port for a transmit signal in the first communication frequency band; an input port for a transmit signal in the second communication frequency band; an output port for a receive signal in the first communication frequency band and the second communication frequency band; and a common input/output port, wherein the wide-band filter is disposed between the output port for the receive signal and the common input/output port.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

May 7, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643